DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive and is too long.  A new title is required that is clearly indicative of the invention to which the claims are directed.    “, AND PIECE OF EQUIPMENT FOR IMPLEMENTING SUCH A METHOD” should be deleted.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The scope of the claims directed to method for inserting a wire into a groove, however claim recites such as “the groove containing a pad made of bonding material having a melting point” which directed to structural element and the material properties which made scope of the claim unclear.
	 It is suggested that claim 1, lines 1-3 should be rewritten as follows:

  	providing an assembly includes the semiconductor chip with the longitudinal groove containing a pad made of bonding material having a melting point, wherein the bonding material and the wire are conductive materials ”--(Note that in order to for the semiconductor chip to be operatively functioned  the wire and the pad /block /bump have to be made of  metal or conductive material).
	Many phrases and terms are unclear and confusing the following are examples”
 	The phrase: “exposing a zone containing at least one portion of the pad to a processing temperature higher than the melting point of the bonding material and for a sufficient time to at least partially melt the pad”(claim 1, lines 5-7) is unclear and confusing in that it is not known as to  what being referring as “exposing a zone  containing at least  one portion of the pad” to “a processing  temperature . . .” since “a zone . . .” and “a processing temperature . . .” is/are unknown at the time.
	Claim 2 contradiction with the feature “inserting the wire into the groove” of base claim 1, about line 7.
	“the chip after” (claim 3, line 2) should be updated to:--“the semiconductor chip  consequently after the”--.
 
	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  providing an assembly or semiconductor assembly includes chip and mounting pad and a bonding material having a melting point; supplying a wire includes a longitudinal section of the wire subsequence to positioning and exposing a zone steps.
Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the associated (i.e., substrate, a functional circuit, . 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brun et al (US 8723312) or in an alternative Claim 1-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al (US8723312) hereinafter the ‘312 as relied upon above.
	Brun et al discloses the claimed method for inserting a wire into a longitudinal groove of a semiconductor chip for the assembly thereof, the groove containing a pad made of a bonding material having a melting point, the method comprising:
	positioning a longitudinal section of the wire 5 along the groove 4, in abutment against the pad 9 (see Fig. 4); and 


    PNG
    media_image1.png
    466
    533
    media_image1.png
    Greyscale


	exposing a zone containing at least one portion of the pad to (9) a processing temperature higher than the melting point of the bonding material and for a sufficient time to at least partially melt the pad (appear to be met by the applied prior art since under col. 1, lines 36-40 mention the use of soldering to electrical connection of wire to pad /bump 9), and 
	inserting the wire into the groove (see Figs. 5-6, depicts the inserting process of the wire into the groove of the semiconductor device).
	If argues that the applied prior art is lacking in regarding “exposing a zone containing at least one portion of the pad to (9) a processing temperature higher than the melting point of the bonding material”.   Given that soldering would lead to exposure to a treatment temperature higher than the melting point of the connecting material and for long enough duration to causes the bonding material to partial melt to facilitate the bonding process.  Therefore, it would have been obvious to one having an ordinary skill in the art at the effective filing date of the invention to use solder to achieve better adhesion of the wire to the groove of the semiconductor chip.  Therefore, the above limitation is met by the applied reference because solder bonding is standard procedure for solder treatment for maintaining or improving the mechanical integrity (see col. 4, lines 23-40).
	

	As applied to claim 4,   refers to Fig. 4 where the wire is kept under tension facing the groove and pressing firmly against thereto.
	Limitations of claims 5-11 are also satisfied by the above, since no further features set forth in these claims only standard solder procedure and preparing for solder bonding procedure which is common and well known in area of “fusion bonding by soldering with heat treatment procedure including wide range melting temperature base on certain material associated thereto, which is clearly cover by the applied reference for ensuring good electrical connection between the wire and the pad. 
	As applied to claim 12, refers to col. 5, lines 22-30 for repeating of process of base claim 1 for additional chip connected in daisy chain in sharing same data bus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt